


110 HR 5353 IH: Internet Freedom Preservation Act of

U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5353
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2008
			Mr. Markey (for
			 himself and Mr. Pickering) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish broadband policy and direct the Federal
		  Communications Commission to conduct a proceeding and public broadband summits
		  to assess competition, consumer protection, and consumer choice issues relating
		  to broadband Internet access services, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Internet Freedom Preservation Act of
			 2008.
		2.FindingsCongress finds the following:
			(1)The Internet has
			 had profound benefits for numerous aspects of daily life for millions of people
			 throughout the United States and is increasingly vital to the economy of the
			 United States.
			(2)The importance of the broadband marketplace
			 to citizens, communities, and commerce warrants a thorough inquiry to obtain
			 input and ideas for a variety of broadband policies that will promote openness,
			 competition, innovation, and affordable, ubiquitous broadband service for all
			 individuals in the United States.
			3.Broadband
			 policyTitle I of the
			 Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the
			 end the following new section:
			
				12.Broadband
				policyIt is the policy of the
				United States—
					(1)to maintain the
				freedom to use for lawful purposes broadband telecommunications networks,
				including the Internet, without unreasonable interference from or
				discrimination by network operators, as has been the policy and history of the
				Internet and the basis of user expectations since its inception;
					(2)to ensure that the
				Internet remains a vital force in the United States economy, thereby enabling
				the Nation to preserve its global leadership in online commerce and
				technological innovation;
					(3)to preserve and promote the open and
				interconnected nature of broadband networks that enable consumers to reach, and
				service providers to offer, lawful content, applications, and services of their
				choosing, using their selection of devices, as long as such devices do not harm
				the network; and
					(4)to safeguard the open marketplace of ideas
				on the Internet by adopting and enforcing baseline protections to guard against
				unreasonable discriminatory favoritism for, or degradation of, content by
				network operators based upon its source, ownership, or destination on the
				Internet.
					.
		4.Internet Freedom
			 Assessment
			(a)Internet Freedom
			 Assessment required
				(1)In
			 generalWithin 90 days after the date of the enactment of this
			 Act, the Federal Communications Commission (in this Act referred to as the
			 Commission) shall commence a proceeding on broadband services
			 and consumer rights.
				(2)Specific
			 RequirementsAs part of the proceeding under this section, the
			 Commission shall assess—
					(A)whether broadband network providers adhere
			 to the Commission’s Broadband Policy Statement of August, 2005 (FCC 05–151),
			 including whether, consistent with the needs of law enforcement, such providers
			 refrain from blocking, thwarting, or unreasonably interfering with the ability
			 of consumers to—
						(i)access, use, send,
			 receive, or offer lawful content, applications, or services over broadband
			 networks, including the Internet;
						(ii)use
			 lawful applications and services of their choice; and
						(iii)attach or
			 connect their choice of legal devices to use in conjunction with their
			 broadband telecommunications or information services, provided such devices do
			 not harm the network;
						(B)whether broadband
			 network providers add charges for quality of service, or other similar
			 additional fees or surcharges, to certain Internet applications and service
			 providers, and whether such pricing conflicts with the policies of the United
			 States stated in section 12 of the Communications Act of 1934 (as added by
			 section 3 of this Act);
					(C)whether broadband network providers offer
			 to consumers parental control protection tools, services to combat unsolicited
			 commercial electronic mail, and other similar consumer services, the manner in
			 which such services are offered, and the extent to which such services are
			 consistent with such policies of the United States;
					(D)practices by which network providers manage
			 or prioritize network traffic, including prioritization for emergency
			 communications, and whether and in what instances such practices may be
			 consistent with such policies of the United States;
					(E)with respect to content, applications, and
			 services—
						(i)the
			 historic economic benefits of an open platform;
						(ii)the
			 relationship between competition in the broadband Internet access market and an
			 open platform; and
						(iii)the policy
			 choices and results of global competitors with respect to access competition
			 and an open platform;
						(F)whether the need for enforceable rules
			 governing openness, consumer rights, and consumer protections or prohibiting
			 unreasonable discrimination is lessened if a broadband network provider
			 provides significantly high bandwidth speeds to consumers; and
					(G)the potential of
			 policies promoting openness in spectrum allocation, universal service programs,
			 and video franchising to expand innovation through protection from unreasonable
			 interference by network owners of an open marketplace for speech and commerce
			 in content, applications, and services.
					(b)Public broadband
			 summits required
				(1)In
			 generalAs part of the
			 proceeding required under
			 subsection (a), and within 1 year after the
			 date of the enactment of this Act, the Commission shall conduct a minimum of 8
			 public broadband summits, in geographically diverse locations, around the
			 United States. The Commission shall publicly announce the time and location of
			 each such summit at least 30 days in advance.
				(2)Purpose of public
			 broadband summitsSuch public broadband summits shall seek to
			 bring together, among others, consumers, consumer advocates, small business
			 owners, corporations, venture capitalists, State and local governments,
			 academia, labor organizations, religious organizations, representatives of
			 higher education, primary and secondary schools, public libraries, public
			 safety, and the technology sector to assess competition, consumer protection,
			 and consumer choice issues related to broadband Internet access
			 services.
				(c)Internet
			 inputAs part of the proceeding required under
			 subsection (a), the Commission shall seek to
			 utilize broadband technology to encourage input from and communication with the
			 people of the United States through the Internet in a manner that will maximize
			 the ability of such people to participate in such proceeding.
			(d)Report to
			 CongressWithin 90 days after completing the summits under
			 subsection (b), the Commission shall submit
			 a report to Congress—
				(1)summarizing the
			 results of the assessment under
			 subsection (a), including information gained
			 from the public summits under
			 subsection (b); and
				(2)providing
			 recommendations on how to promote competition, safeguard free speech, and
			 ensure robust consumer protections and consumer choice relating to broadband
			 Internet access services.
				
